Title: From George Washington to Board of War, 5 January 1781
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters New Windsor 5th Jany 1781.
                        
                        I do myself the honor to inclose you the Returns of Colo. Sheldons Regt of Cavalry agreeable to your letter
                            of the 23d Novemr last and have the honor to be with great Respect Gentn Yr most obt Servt

                        You have also the Returns of Moylans.

                    